                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             PINE BLUFF DIVISION

JAMES ENGLAND
ADC #160851                                                               PETITIONER

V.                        CASE NO. 5:19-CV-142-BRW-BD

WENDY KELLEY, Director
Arkansas Department of Correction                                        RESPONDENT

                                     JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is hereby DISMISSED WITH PREJUDICE.

      IT IS SO ORDERED this 12th day of July, 2019.


                                                      Billy Roy Wilson _________________
                                                      UNITED STATES DISTRICT JUDGE
